Citation Nr: 1609754	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-18 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether referral for extraschedular consideration is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

That decision, in relevant part, granted a compensable rating of 10 percent for the lumbar spine disability (then rated as mechanical low back pain), effective August 1, 2007.  In September 2008, the Veteran submitted a notice of disagreement regarding the lumbar spine disability rating.

In a May 2009 rating decision, the RO granted an increase of the lumbar spine disability rating from 10 percent to 20 percent, effective August 1, 2007, and also granted a separate 10 percent rating for radiculopathy of the right lower extremity, effective August 1, 2007.  In June 2009, the Veteran perfected an appeal for increased ratings for those two issues.

In a January 2010 rating decision, the RO, in relevant part, granted a separate 10 percent rating for radiculopathy of the left lower extremity, effective November 18, 2009.  In a July 2010 rating decision, the RO, in relevant part, granted a TDIU effective June 1, 2009.

In July 2012, the Board remanded the appeal for additional development.

In a January 2013 rating decision, the Appeals Management Center increased the lower extremity radiculopathy ratings, both from 10 percent to 20 percent and effective August 16, 2012.

In a January 2015 decision, the Board denied a rating in excess of 20 percent for the lumbar spine disability; granted an increased rating of 20 percent for the right lower extremity radiculopathy, effective November 18, 2009; denied a rating in excess of 20 percent for the right lower extremity radiculopathy; and denied an initial rating in excess of 10 percent for the left lower extremity radiculopathy, prior to August 16, 2012, and in excess of 20 percent thereafter.  Specifically in the Order section of that decision, the Board also denied entitlement to a TDIU prior to June 1, 2009, as is further discussed below.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMR) to remand part of the Board's January 2015 decision.  The Court granted the JMR in an Order later in September 2015.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not result in an exceptional or unusual disability picture, even after considering the collective impact of the Veteran's service-connected disabilities.

2.  Resolving reasonable doubt in the Veteran's favor, she has been precluded from obtaining and retaining substantially gainful employment as a result of her service-connected disabilities since February 2, 2009.


CONCLUSIONS OF LAW

1.  Referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. § 3.321 (2015).

2.  Since February 2, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The September 2015 JMR and Issues Remaining on Appeal

As noted in the introduction, the parties before the Court agreed to a September 2015 JMR.  The parties to the JMR essentially found that the Board did not provide an adequate statement of reasons and bases with respect to the issue of whether referral for extraschedular consideration is warranted and with respect to the issue of entitlement to an earlier effective date for the TDIU.  According to the JMR, the Board "failed to consider all of [the Veteran's] service-connected disabilities collectively when considering whether referral for an extraschedular disability rating was warranted."  Regarding the TDIU issue, the JMR states that because there is a "discrepancy between the February 2, 2009, effective date discussed by the Board in its analysis and the June 1, 2009, effective date utilized by the Board in its Order, the parties agree that remand of the issue of [the Veteran's] entitlement to an effective date, earlier than February 2, 2009, is warranted."

The Court has provided guidance with regard to cases involving a JMR, as follows: 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  

The Veteran was represented by an attorney before the Court; therefore, pursuant to the Court's guidance in Carter, the Board has focused on the terms of the September 2015 JMR.  In light of JMR, the remaining issues pertain to whether referral for extraschedular consideration is warranted and the effective date of the TDIU award.

II.  Extraschedular Consideration

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The JMR states that, in accordance with Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014), the Board "failed to consider all of [the Veteran's] service-connected disabilities collectively when considering whether referral for an extraschedular disability rating was warranted."  In Johnson, the United States Court of Appeals for the Federal Circuit held that referrals for extraschedular limitation are not limited to a veteran's disability individually and that the collective impact of all of the veteran's disabilities may be considered.  Id.

The Court recently held, and subsequently to the September 2015 JMR, that the Board is only required to consider whether referral for a collective extraschedular rating is required when there is an explicit request from a claimant and/or when such a request is reasonably raised by the record.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304 (U.S. Vet. App. Feb. 26, 2016).  Further, such an analysis is only required for the disabilities that are on appeal and properly before the Board but can include all service-connected disabilities if they impact the disabilities on appeal.  Id.

The September 2015 JMR does not point to where the issue of referral for a collective extraschedular rating was expressly requested or reasonably raised in the record.  Nevertheless, as the JMR represents the law of the case, the Board will address the matter.

As is mentioned above, in the July 2010 rating decision, the RO granted a TDIU, effective June 1, 2009.  Because a TDIU was granted, the collective impact of the Veteran's service-connected disabilities has been determined to be 100 percent disabling since the effective date of the TDIU, for which the Board grants an effective date of February 2, 2009, by the instant decision, and is further discussed below.  Thus, what remains for consideration is whether referral for an extraschedular rating is warranted for the period from the date of the Veteran's increased rating claim pertaining to the lumbar spine disability (August 1, 2007) to the TDIU effective date (February 2, 2009).

Since August 1, 2007, the Veteran's service-connected disability ratings have changed.  During the relevant period, discussed above, the Veteran's service-connected disabilities and their ratings included: major depressive disorder (50 percent), post-operative residuals of L5-S1 decompression and fusion, mechanical low back pain (20 percent), lumbar radiculopathy of the right lower extremity (10 percent), sinusitis, status post septoplasty and right turbinate endoplasty (10 percent), and asthma (noncompensable).

By way of background, the Veteran's current service-connected disabilities and their current ratings include the following: major depressive disorder (70 percent), post-operative residuals of L5-S1 decompression and fusion, mechanical low back pain (20 percent), lumbar radiculopathy of bilateral lower extremities (20 percent each), sinusitis, status post septoplasty and right turbinate endoplasty (10 percent), and asthma (noncompensable).

Increased rating issues before the Board at the time of the January 2015 decision involve post-operative residuals of L5-S1 decompression and fusion (mechanical low back pain) and lumbar radiculopathy of the right lower extremity.  The Veteran's ratings for those service-connected disabilities are based on the application of the rating criteria, considering her reported symptoms.  The Veteran's primary symptoms are pain, stiffness, and intermittent radiating pain to the lower extremities with numbness.  The spine rating criteria specifically provide that pain, whether it radiates or not, and stiffness, etc., are taken into account.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2015).  Moreover, her symptoms of numbness and pain in the right lower extremity are contemplated in Diagnostic Code 8520.  In light of these factors, the rating criteria describe and anticipate the Veteran's disability symptoms.  Therefore, her lumbar spine and associated neurological disability picture is not exceptional or unusual, and there is no factual basis for extraschedular referral.  38 C.F.R. § 3.321(b)(1).

Despite the absence of an explicit request from the Veteran or her representative for collective extraschedular consideration, the absence of a request for collective extraschedular consideration being reasonably raised by the record, and the lumbar spine disability and associated right lower extremity radiculopathy being the only service-connected disabilities during the relevant time period that were before the Board, the Board will consider the collective impact of the Veteran's service-connected disabilities pursuant to the JMR.

Each of the disabilities have been appropriately rated according to the rating schedule, and neither the Veteran nor her representative have set forth arguments regarding how the collective impact of the Veteran's service-connected disabilities during the relevant time period present an exceptional or unusual disability picture such that the schedular criteria are inadequate.  Furthermore, the evidence does not indicate an exceptional or unusual disability picture, even when considering the collective impact of the Veteran's service-connected disabilities.  The record does not reflect that the musculoskeletal, respiratory and psychiatric disabilities combine to a greater sum of functional impairment compared to their individual impairment.

Therefore, because the evidence does not present such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability and associated right lower extremity radiculopathy are inadequate, the first criterion in the Thun analysis is not met, and thus, referral for extraschedular consideration is not warranted.  An exceptional disability picture is also not shown when the Veteran's service-connected disabilities from August 1, 2007, to the effective date of the TDIU are considered in the aggregate.  See Johnson, 762 F.3d at 1356-66.

III.  TDIU Effective Date

As is discussed above, in the July 2010 rating decision, the RO granted a TDIU effective June 1, 2009.

In the Board's January 2015 decision, a finding of fact included "the Veteran was unemployable as result of service-connected disabilities from February 2, 2009."  An accompanying conclusion of law supported that finding including the February 2, 2009, effective date.  The reasons and bases section included the same analysis.  However, the Board's Order in the January 2015 decision shows that a TDIU for the period prior to June 1, 2009, was denied.

The September 2015 JMR states that because there is a "discrepancy between the February 2, 2009, effective date discussed by the Board in its analysis and the June 1, 2009, effective date utilized by the Board in its Order, the parties agree that remand of the issue of [the Veteran's] entitlement to an effective date, earlier than February 2, 2009, is warranted."  The Board acknowledges the JMR calling attention to such effective date discrepancy and finds that, pursuant to the Board's analysis in the January 2015 decision, a TDIU is in fact warranted from February 2, 2009.



ORDER

Referral for extraschedular consideration is not warranted.

Effective February 2, 2009, a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


